REASONS FOR ALLOWANCE 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on April 23, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 3 and 12 has canceled claims 2 and 7.  
Claims 1, 3-6, 8-18 remain pending in this application.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: of the prior art references considered, none has disclosed a holographic display panel that is comprised of a plurality of a plurality of display units, wherein each of the plurality of display units comprises at least two adjacent pixels each comprising a plurality of sub-pixels and a plurality of phase plates each sub-pixel of the plurality of sub-pixels corresponding to one of the plurality of phase plates in a light exit direction of the sub-pixels the plurality of phase plates being configured to control diffractive angles of light coming out of the plurality of phase plates wherein diffractive angles of light coming out of the phase plates corresponding to the sub-pixels in one same pixel are the same.  A diffractive angle of first light coming out of the phase plates corresponding to a first pixel in one of the plurality of display units is different from a diffractive angle of second light coming out of the phase plates corresponding to a second pixel that is different from the first pixel.  A reverse extension line of the first light and a reverse extension line of the second light groups, arranged into an array, each of the plurality of display groups includes at least two display units located adjacent to each other wherein image plane positons of the display units in a same one of the plurality of display groups are different from each other, as set forth in claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872